DETAILED ACTION
This action is in response to applicant’s amendment filed on 06 August 2021.  Claims 1-9 and 39-49 are now pending in the present application and claims 10-38 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
06 August 2021
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.







Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10 August 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 39-45-, and 47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford (WO 2004/045125 A2).
Regarding claims 1, 39, and 44, Crawford discloses a computerized method of operating a radio frequency (RF) network so that extant infrastructure is used to deliver integrated wireless data services { (see pg. 7, lines 1-10; pg. 20, lines 15-30; pg. 4, lines 1-10; Fig. 2) }, the computerized method comprising:
causing OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure, the frequency band being lower in frequency than a user frequency band { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system provides communication via wireless and wireline frequencies };
receiving the transmitted OFDM waveforms via at least one premises device { (see abstract; Fig. 2) }, 
the receiving of the transmitted OFDM waveforms comprising receiving the transmitted OFDM waveforms from a computerized network entity disposed upstream from the at least one computerized premises device in the extant infrastructure { (see abstract; Fig. 2) };

transmitting the upconverted waveforms to at least one user device { (see pg. 6, lines 25-30; pg. 20, lines 15-30; Fig. 2) }.
Regarding claim 7, Crawford discloses the computerized method of claim 1, wherein the upconverting the received OFDM waveforms to the user frequency band comprises upconverting to a frequency band including 5 GHz { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2) }.
Regarding claims 8 and 41, Crawford discloses the computerized method of claim 1, wherein the transmitting the upconverted waveforms to the at least one user device comprises transmitting using at least a 3rd  Generation Partnership Project (3GPP) Fifth Generation (5G) New Radio (NR) compliant air interface in an unlicensed radio frequency band { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2) }.
Regarding claims 9 and 42, Crawford discloses the computerized method of claim 1, wherein the transmitting causing the OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over the at least portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure comprises transmitting causing the OFDM waveforms to be transmitted over at least coaxial cable and via a plurality of amplifier stages associated with the coaxial cable { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2) }.
Regarding claim 40, Crawford discloses the computerized premises apparatus of claim 39, wherein: the one or more waveforms comprise orthogonal frequency division multiplex (OFDM) modulated waveforms, the OFDM modulated waveforms transmitted 
Regarding claim 43, Crawford discloses the computerized premises apparatus of claim 42, wherein the coaxial cable bearer is configured to operate within a first frequency band, and the received one or more waveforms are received at least in part via a frequency band which extends above the first frequency band { (see pg. 6, lines 25-30; pg. 20, lines 15-30; Fig. 2) }.
Regarding claim 45, Crawford discloses the computer readable apparatus of claim 44, wherein: the DU is controlled by at least network SGNR CU (controller unit); and the receipt of the one or more OFDM waveforms comprises receipt of the one or more OFDM waveforms modulated over a plurality of carriers at respective different frequencies; and at least a portion of the plurality of carriers are disposed within a portion of the frequency band that is not part of the normal operating band { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system provides communication via wireless and wireline frequencies }.
Regarding claim 47, Crawford discloses the computer readable apparatus of claim 44, wherein the receipt of the one or more OFDM waveforms comprises receipt of the one or more OFDM waveforms over at least extant coaxial cable infrastructure and utilization of a plurality of amplifier apparatus each designed to operate in at least the frequency band wider in frequency than the normal operating band of the extant infrastructure { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system provides communication via wireless and wireline frequencies }.
Regarding claim 48, Crawford discloses the computer readable apparatus of claim 44, wherein the receipt of the one or more OFDM waveforms comprises receipt of 3GPP (Third Generation Partnership Project) compliant 4G (Fourth Generation) or 5G (Fifth Generation) waveforms generated from a radio frequency modulation apparatus of the extant infrastructure { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system provides communication via wireless and wireline frequencies }.
Regarding claim 49, Crawford discloses the computer readable apparatus of claim 44, wherein the processing of the one or more OFDM waveforms comprises an upconversion of the received one or more OFDM waveforms to the user frequency band to form upconverted waveforms { (see pg. 6, lines 25-30; pg. 20, lines 15-30; Fig. 2) }.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (WO 2004/045125 A2) in view of Malach (US 9,948,349 B2).
Regarding claim 2, Crawford discloses the computerized method of claim 1, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure; the integrated wireless data services comprise data delivery at rates in excess of 1 Gbps { (see pg. 7, lines 6-10; pg. 17, lines 17-29), where the system communicates via a cable fiber network }; and
the receiving of the transmitted OFDM waveforms from the computerized network entity disposed upstream from the at least one premises device in the extant infrastructure comprises receiving the transmitted OFDM waveforms via at least coaxial cable infrastructure of the HFC infrastructure { (see pg. 7, lines 1-10; pg. 20, lines 15-30; pg. 4, lines 1-10; Fig. 2) }.  Crawford inexplicitly discloses having the feature(s) of hybrid fiber coax (HFC).  However, in the alternative, the examiner maintains that the feature(s) hybrid fiber coax (HFC) was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) hybrid fiber coax (HFC) { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) hybrid fiber coax (HFC), in order to provide a 
Regarding claim 3, Crawford discloses the computerized method of claim 2, wherein the frequency band wider in frequency than the normal operating band of the extant infrastructure comprises a frequency band of at least 1.6 GHz in total bandwidth { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of frequency band of at least 1.6 GHz.  However, in the alternative, the examiner maintains that the feature(s) frequency band of at least 1.6 GHz was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) frequency band of at least 1.6 GHz { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) frequency band of at least 1.6 GHz, in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).
Regarding claim 4, Crawford discloses the computerized method of claim 3, further comprising allocating the frequency band of at least 1.6 GHz in total bandwidth to two or more sub-bands { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of frequency band of at least 1.6 GHz.  However, 
As further alternative support in the same field of endeavor, Malach discloses the feature(s) frequency band of at least 1.6 GHz { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) frequency band of at least 1.6 GHz, in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).
Regarding claim 5, Crawford discloses the computerized method of claim 4, wherein the allocating the frequency band of at least 1.6 GHz in total bandwidth to the two or more subbands comprises allocating using wideband amplifier apparatus { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of frequency band of at least 1.6 GHz.  However, in the alternative, the examiner maintains that the feature(s) frequency band of at least 1.6 GHz was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) frequency band of at least 1.6 GHz { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively 
Regarding claim 6, Crawford discloses the computerized method of claim 4, wherein the allocating further comprises delivery of delivering data via the two or more sub-bands to one or more extant HFC network hubs { (see pg. 7, lines 6-10; pg. 17, lines 17-29), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of HFC.  However, in the alternative, the examiner maintains that the feature(s) HFC) was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) HFC { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) HFC, in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).
Regarding claim 46, Crawford discloses the computer readable apparatus of claim 45, wherein the portion of the wider frequency band that is not part of the normal operating band comprises a portion disposed above 1.8 GHz { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) above 1.8 GHz.  However, in the alternative, the examiner maintains that the feature(s) above 1.8 GHz was well known in the art, as taught by Malach.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) above 1.8 GHz, in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 39-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/261,234 (Jayawardene et al.; US 2019/0320494 A1; Applicant Related Art; hereinafter ARA-0494) in view of further support by claims 1-19 of copending Application No. 16/384,805 (Bali; US 2019/0349848 A1; Applicant Related Art; hereinafter ARA-9848) and claims 1-21 of copending Application No. 16/384,706 (Das; US 2019/0319814 A1; Applicant Related Art; hereinafter ARA-9814).
Regarding claim 1, ARA-0494 discloses a computerized method of operating a radio frequency (RF) network so that extant infrastructure is used to deliver integrated wireless data services, the computerized method comprising: transmitting causing OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure, the frequency band being lower in frequency than a user frequency band; receiving the transmitted OFDM waveforms via at least one premises device; upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 1) }.  AAA-0494 inexplicitly discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device.  However, in the alternative, the examiner maintains that the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device was well known in the art, as taught by ARA-9848.
As further alternative support in the same field of endeavor, ARA-9848 discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-0494 as further alternatively supported by ARA-9848 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device, in order to provide apparatus and methods for optimized delivery of services, as taught by ARA-9848 (see pg. 8, [0069]).  The combination of ARA-0494 and ARA-9848 clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device was well known in the art, as taught by ARA-9814.
As further alternative support in the same field of endeavor, ARA-9814 discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 14), where the system has a waveform that is received and transmitted (e.g., see claims 1-13 & 15-21) }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-0494 and ARA-9848 as further alternatively supported by ARA-9814 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and 
Regarding claims 2-9 and 39-49, the combination of ARA-0494, ARA-9848, and ARA-9814 discloses every limitation claimed, as applied above (see claim 1), in addition ARA-0494 further discloses the computerized method of claim 1, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure, and the integrated wireless data services comprise data delivery at rates in excess of 1 Gbps { (see claims 2- 17) }.  
This is a provisional nonstatutory double patenting rejection.



















Response to Arguments
 	Applicant's arguments with respect to claims 1-9 and 39-49 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
15 November 2021